BENEDICT, District Judge.
The appeal from the clerk’s taxation of witnesses’ fees in the case raises the question, whether, as against the adverse party, traveling fees of a witness subpoenaed out of this state for a greater distance than one. hundred miles can be taxed. The point has been decided by Mr. Justice Nelson, and the practice in the Southern district, in conformity with that decision, is to tax traveling fees for no, greater distance than the • subpoena would run, which is a distance of one hundred miles from tbe place of trial out of the district. The practice in this district must conform to the same decision, and accordingly the appeal in this case is sustained, and a retaxation must be had in accordance with this opinion.